J-A15030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: K.S., A               :   IN THE SUPERIOR COURT OF
 MINOR                                     :        PENNSYLVANIA
                                           :
                                           :
 APPEAL OF: D.H., MOTHER                   :
                                           :
                                           :
                                           :
                                           :   No. 84 WDA 2022


              Appeal from the Order Entered December 13, 2021,
              in the Court of Common Pleas of Allegheny County,
              Orphans' Court at No(s): CP-02-AP-0000014-2021.


BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

MEMORANDUM BY KUNSELMAN, J.:                           FILED: July 26, 2022

        D.H. (Mother) appeals the order involuntarily terminating her rights to

her son K.S. (Child), pursuant to the Adoption Act.        See 23 Pa.C.S.A. §

2511(a) and (b). After review, we affirm.

        The relevant factual and procedural history is as follows: The Child was

born in July 2019. The Allegheny County Office of Children, Youth and Families

(CYF) first became aware of the family in December 2018, and again in July

2019.    CYF accepted a referral due to safety concerns for the Child.      CYF

became aware that Mother had an active dependency case in New Jersey

regarding another child. While in New Jersey, it was determined that Mother

lacked adequate skills to parent and should not be reunified with that child.

Mother failed to meet her established reunification goals in New Jersey, and

that child has since been placed in foster care. Additionally, CYF learned that
J-A15030-22



before the New Jersey proceedings, Mother had two other children removed

from her care and placed with their father in New York. While in New York,

Mother was diagnosed with schizophrenia, bi-polar, and depression. She has

an IQ level of 66.

        On July 24, 2019, CYF obtained an Emergency Custody Authorization

(ECA) from the trial court, and CYF, along with members of the local police

department, went to Mother’s home to execute the ECA.               The Child was

ultimately located on the property, the Child’s father, D.S., (Father) brought

him out of the house, and the Child was placed in foster care.1 At that time,

Mother did not permit CYF or the police to enter her home.

        On July 26, 2019, the trial court held a shelter hearing. At its conclusion,

the court granted return of the Child to Mother conditioned upon Mother

having appropriate housing and the implementation of crisis in-home services.

On July 31, 2019, CYF attempted to complete a home assessment at Mother’s

residence. CYF was unable to complete a full assessment with Mother because

she refused to sign release of information forms.         Due to Mother’s lack of

cooperation, CYF was unable to obtain basic psychological information about

Mother, and could not determine the correct level of services needed by the

family.    As such, CYF was unable to return the Child to Mother’s home as

ordered at the shelter hearing.


____________________________________________


1   Father’s parental rights were also terminated, but he did not file an appeal.


                                           -2-
J-A15030-22



      CYF then filed a dependency petition on August 2, 2019.             At the

subsequent hearing, the trial court postponed the adjudication hearing,

ordered the Child to remain in foster care placement pending Mother’s mental

health evaluation, and permitted her supervised visitation with the Child. CYF

filed an amended dependency petition on August 29, 2019. After an expedited

adjudicatory hearing, the Child was adjudicated dependent on September 4,

2019. As noted by the trial court:

             At the dependency proceeding, the [trial court] made the
      following findings:     Mother had three other children, one
      dependent child in New Jersey, and two children in New York in
      care of their father. Mother failed to meet the established goals
      of the New Jersey matter. Father is from Georgia and arrived days
      before [the] Child’s birth. [The] Child’s pediatrician . . . provided
      information that he saw [the] Child multiple times following his
      birth and had concerns regarding [the] Child’s weight and
      Mother’s and Father’s ability to properly feed him. [The] Child
      gained 11 ounces following his placement in foster care. [W]hen
      CYF attempted to execute the ECA, [the] Child was present in the
      home, but Mother stated he was not, and that he was in the care
      of a babysitter named “Brittany Spears.”

Trial Court Opinion, 2/23/22, at unnumbered 8 (citations omitted). The trial

court adjudicated Child dependent because the court “could not return the

Child to parents even with the most intensive in-home crisis services because

the basic feeding schedule of this newborn would require 24-hour support

from various outside agencies.” Id. at unnumbered 9 (citation and footnote

omitted).




                                      -3-
J-A15030-22



       On October 11, 2019, Child’s temporary foster placement was changed

to his current Foster Parents, who have retained custody of him. Child has

never returned to Mother’s care since his removal in July 2019.2

       Ultimately, DHS filed a petition to terminate Mother’s rights on January

21, 2021. The trial court held the termination hearing on December 10, 2021.

CYF presented the testimony of Dr. Gregory A. Lobb, an expert in child

psychology, and a CYF casework supervisor, as well as persons who worked

for organizations that provided services to Mother. Mother also testified.

       After hearing argument from the parties, the trial court granted the

petition and terminated Mother’s rights pursuant to 23 Pa.C.S.A. §

2511(a)(2), (5), (8), and (b).

       Mother timely filed this appeal, in which she raises two issues for our

review:

              1. Did the trial court abuse its discretion and/or err as a
                 matter of law in granting the petition to involuntarily
                 terminate Mother’s parental rights pursuant to 23
                 Pa.C.S.[A.] §2511(a)(2), (5), and (8)?

              2. Did the trial court abuse its discretion and/or err as a
                 matter of law in concluding that CYF met its burden of
                 proving by clear and convincing evidence that
                 termination of Mother’s parental rights would best
                 serve the needs and welfare of the [Child] pursuant to
                 23 Pa.C.S.[A.] §2511(b)

____________________________________________


2 Mother gave birth to another child in June 2020, and that child was also
placed with the Foster Parents. Although the parties also discussed that child’s
dependency proceeding, the order at issue in this appeal involves only the
Child.


                                           -4-
J-A15030-22



Mother’s Brief at 6.

      Mother’s issues involve whether termination was proper under Section

2511(a) and (b). We review these issues mindful of our well-settled standard

of review.

         The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of fact
         and credibility determinations of the trial court if they are
         supported by the record. If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will. The trial court's
         decision, however, should not be reversed merely because
         the record would support a different result.

T.S.M., 71 A.3d at 267 (citations and quotation marks omitted).

      With this standard in mind, we turn to the substantive law governing

the termination of parental rights. Termination of parental rights is governed

by Section 2511 of the Adoption Act, which requires a bifurcated analysis.

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent's conduct satisfies the statutory
         grounds for termination delineated in section 2511(a). Only
         if the court determines that the parent's conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to section
         2511(b): determination of the needs and welfare of the
         child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

      Clear and convincing evidence is evidence that is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

                                      -5-
J-A15030-22



conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (quoting Matter of

Adoption Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)). We need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc).

      Instantly, the trial court terminated Mother’s rights under Section

2511(a)(2), (5), (8) and (b). Here, we consider the trial court’s decision to

terminate Mother’s parental rights pursuant to Section 2511(a)(2), which

provides:

            (a)   General rule.--The rights of a parent in regard to a
                  child may be terminated after a petition filed on any
                  of the following grounds:

                                          […]

                  (2) The repeated and continued incapacity, abuse,
                  neglect or refusal of the parent has caused the child
                  to be without essential parental care, control or
                  subsistence necessary for his physical or mental
                  well-being and the conditions and causes of the
                  incapacity, abuse, neglect or refusal cannot or will
                  not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes



                                      -6-
J-A15030-22



of the incapacity, abuse, neglect or refusal cannot or will not be

remedied.” C.M.K., 203 A.3d at 262 (citation omitted). Parents are required

to make diligent efforts toward the reasonably prompt assumption of full

parental duties. In re Z.P., 994 A.2d 1108, 1117 (Pa. Super. 2010).

      Here, the record supports the trial court’s finding that “CYF [had]

demonstrated by clear and convincing evidence that Mother is unable to

parent due to her incapacity and neglect; and further, those conditions will

not be remedied within a reasonable time due to Mother’s lack of effort.” Trial

Court Opinion, 2/23/22, at unnumbered 11. The trial court considered the all

the testimony presented and found that Mother did not complete any of her

goals for reunification. The court first summarized the testimony regarding

Mother’s goal of addressing her cognitive limitations:

             Goals in this case were established to foster reunification
      between Mother and the Child. Mother was ordered to connect
      with the Office of Intellectual Disabilities (“OID”) due to Mother’s
      prior mental health diagnosis in order to address cognitive
      obstacles as well as to have parenting support. Mother testified
      that the reason she never connected with OID for support is
      because CYF failed to provide a telephone number, contact person
      or the location for the OID. CYF caseworker supervisor, Nikole
      Ficorilli, credibly testified that CYF made the referral to OID for
      Mother as well as [prompted her] many times to utilize the
      referral. Mother’s testimony was also contradicted by Julianne
      Bendzsuk from Achieva, who testified that Mother was offered
      assistance with communicating and participating with any service
      providers that may be beneficial to her and her children. Ms.
      Bendzsuk testified that Achieva assisted Mother in making
      telephone calls to connect with OID, but Mother failed to avail
      herself of this additional opportunity for support and failed to take
      the additional steps, including the interview and intake process.
      Mother has been represented by legal counsel throughout the life
      of this case as well as attended multiple permanency review

                                      -7-
J-A15030-22


      hearings where the goal of OID was discussed. The court rejected
      the testimony of Mother in favor of Ms. Ficorilli and Ms. Bendzsuk.
      The [court] finds that Mother failed to remedy that goal for
      reunification.

Trial Court Opinion, 2/23/22, at unnumbered 11-12 (citations and excess

capitalization omitted).

      The trial court also found that Mother failed to meet her goal of seeking

services to aid in her visitations with Child:

             Another goal set for Mother was coached parenting
      visitation, which transitioned into therapeutic visitation. Mother
      was originally ordered to attend coached parenting visitation, but
      there was a waiting list that prevented [] Mother from
      commencing that service.        CYF testified that upon further
      discussion Mother needed a higher level of supervision with the
      Child than coached parenting; a referral [was] made to Achieva
      on January 2, 2020, for the more intensive therapeutic visitation.
      Mother had her first supervised therapeutic visit through Achieva
      on July 29, 2020. [Ms.] Bendzsuk, who oversees the parenting
      support program, testified that Achieva was involved with the
      supervision of Mother’s visits until the last in[-]person visit on
      June 4, 2021. In addition to therapeutic visitation services,
      Achieva offered Mother “wrap-around” supports to enhance her
      parenting and life skills. Ms. Bendzsuk testified that Mother was
      inconsistent with visitation, and “her visitation attendance was
      dropping off more frequently and consistently: as the case
      progressed. Mother’s inconsistent visitation caused the progress
      to become stagnant, as large portions of her visits were
      reacclimating Mother to the routine and structure previously
      established. Ms. Bendzsuk opined that at the time of her last visit,
      Mother still require[d] verbal prompting for parenting as well as
      support. At the time of the hearing, Mother was not at the level
      of parenting to be afforded the smallest amount of unsupervised
      time – only fifteen (15) minutes alone without support. The court
      accepted the testimony of Ms. Bendzsuk that Mother has not
      progressed with therapeutic visitation for Achieva to recommend
      return and reunification. Accordingly, the court finds that Mother
      has failed to remedy the issues necessitating the services of
      coached/therapeutic visitation.


                                      -8-
J-A15030-22



Trial Court Opinion, 2/23/22, at unnumbered 12-13 (citations and excess

capitalization omitted).

      Another goal the trial court found Mother did not meet involved her

mental health and her failure to make herself available for an evaluation of

her interaction with Child:

             Another goal for Mother was to attend and participate in an
      individual mental health evaluation as well as an interactional
      evaluation with the Child. CYF wanted to ensure that Mother was
      receiving the appropriate level of services for the mental health
      issues identified in New Jersey. The purpose of the interactional
      evaluation was to assess parental inadequacies as a result of the
      New Jersey dependency proceedings and the referral of the case
      at hand for child neglect. Mother received six (6) referrals to
      attend these examinations. Dr. Gregory Lobb, a stipulated expert
      in forensic and child psychology, testified that Mother failed to
      appear in person for all the individual evaluations and he was only
      able to interview her during a telephone call. Mother testified that
      she was aware of how important the individual and interactional
      evaluations were to reunification with her child, but no one ever
      contacted her regarding the evaluations.            Mother further
      acknowledged the multiple court orders that ordered that Mother
      shall follow the mental health recommendations from Dr. Lobb
      after the scheduled evaluations[.] The court finds that Mother did
      not meet this goal.

            In this case, Mother had the goal of mental health treatment
      that ran in parallel with the same New Jersey dependency goal.
      Mother averred that she was engaged with Wesley Family Services
      (“Wesley”) for outpatient mental health services. Mother signed
      releases of information for CYF to discuss her mental health case
      with Wesley. Ms. Ficorilli testified that CYF contacted Wesley and
      learned that Mother is not consistently engaged in mental health
      treatment. Mother testified that she is in compliance with her
      mental health treatment, but offered no witnesses or exhibits to
      support her position during the hearing. Mother thwarted CYF’s
      attempts to ascertain Mother’s true mental health needs by failing
      to attend the court ordered evaluations. This court gave heavy
      weight to the expert testimony of Dr. Lobb who reviewed Mother’s
      past mental health reports/treatment recommendations, and

                                     -9-
J-A15030-22


      opined that Mother needed mental health treatment and
      therapeutic intervention. The court that Mother failed to meet her
      mental health goal.

Trial Court Opinion, 2/23/22, at unnumbered 13-15 (citations and excess

capitalization omitted).

      Finally, the trial court found that Mother failed to achieve her goal of

enjoying consistent visitation with the Child:

              Visitation was Mother’s final goal.      A cornerstone of
      reunification with a child in placement is to make efforts to engage
      with child through visitation.         Multiple witnesses testified
      regarding the lack of consistency by Mother. Dr. Lobb opined that
      a parent working towards reunification with their child should be
      attempting to increase his/her visitation time, and it caused him
      concern that Mother had not visited the [Child] since June 4, 2021.
      Mother’s visits with [the] Child occurred in her home requiring no
      transportation or travel for her. Because of the inconsistency of
      visits, since April 6, 2021, Mother was required to confirm her
      visitation in advance. CYF filed a motion to decrease visitation on
      June 2, 2021, due to Mother’s decrease in visit confirmations.
      [That same day,] this court reduced Mother’s supervised visits to
      one time per month. Mother provided no reasonable explanation
      for her lack of visitation other than she worked overnight until
      7:00 [a.m.], and her visits were from 9:00 [a.m.] until 11:00
      [a.m.] One of Mother’s obstacles to consistent visitation was that
      she was “tired” from working overnight and CYF was unable to
      move the visits one hour earlier to 8:00 [a.m.] The court finds
      Mother’s rationale as placing her own needs above the needs of
      her infant child. The court takes particular note that Mother’s
      visits were in the comfort of her own home and the Child was
      transported to her. There was no effort required of Mother to
      facilitate a visit other than remaining awake following her
      overnight work schedule and later in the case to confirm the
      scheduled visit to avoid [the Child] unnecessarily being
      transported. Mother showed no remorse for the inconsistent
      visitation per Dr. Lobb and failed to recognize the impediment she
      created with therapeutic visitation. Again, at the time of the
      hearing [Mother’s] visits continue[d] to be supervised.
      Accordingly, the court finds that Mother failed to meet the goal of
      visitation.

                                     - 10 -
J-A15030-22



Trial Court Opinion, 2/23/22, at unnumbered 15-16 (citations and excess

capitalization omitted).

      Having found that Mother failed to establish any of her goals, the trial

court found that :

            The evidence clearly established the persistent nature of the
      issues that have caused Mother to be unable to provide essential
      care for Child. Given the fact that [the] Child has been in the care
      of the foster family for 28 months, the court justifiably concluded
      that Mother cannot or will not remedy the problems that have
      made her incapable of functioning as [the] Child’s parent.
      Therefore, CYF has satisfied grounds to terminate under
      subsection (a)(2)[.]

Trial Court Opinion, 2/23/22, at unnumbered 16-17 (excess capitalization

omitted).

      Our review of the record supports the trial court’s conclusion. Given the

court’s discussion above, Mother’s bare assertion that “CYF offered no

evidence that [she] had not remedied the conditions that led to the removal”

of the Child is contradicted by the record and, therefore wholly meritless.

Mother’s Brief at 16.      Moreover, Mother’s argument that Dr. Lobb “never

observed Mother with [the Child] and could not assess [her] parenting

capacity,” is disingenuous, given Mother’s failure to make herself available to

the expert despite six scheduled appointments. Id.

      In addition, while the record does support Mother’s claim that she had

“made some progress over time,” id., her inconsistency in visitation and her

failure to take advantage of the services offered her largely negated any

progress. Moreover, while it is true that Ms. Ficorilli, the CYF caseworker who

                                     - 11 -
J-A15030-22



testified was relatively new to the case, she reviewed the entire case file

before her testifying in this matter.   See N.T., 12/10/21, at 52.        Finally,

contrary to Mother’s claim that she testified credibly, the trial court found

otherwise. We cannot disturb that determination. T.S.M, supra.

     In sum, we discern no error or abuse of discretion when the trial court

determined that CYF provided sufficient evidence of Mother’s inability and/or

refusal to provide parental care under Section 2511(a)(2), and that after 28

months, Mother’s failures could not or would not be remedied.

     Having addressed the first prong of the termination analysis under

Section 2511(a), we turn now to Mother’s second issue, which concerns the

second prong under Section 2511(b).

     Section 2511(b) provides:

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(b).

     This Court has explained that:

        [S]ection 2511(b) focuses on whether termination of
        parental rights would best serve the developmental,
        physical, and emotional needs and welfare of the child.

                                    - 12 -
J-A15030-22


         In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005),
         this Court stated, “Intangibles such as love, comfort,
         security, and stability are involved in the inquiry into the
         needs and welfare of the child.” In addition, we instructed
         that the trial court must also discern the nature and status
         of the parent-child bond, with utmost attention to the effect
         on     the     child  of    permanently     severing     that
         bond. Id. However, in cases where there is no evidence of
         a bond between a parent and child, it is reasonable to infer
         that no bond exists. In re K.Z.S., 946 A.2d 753, 762-63
         (Pa. Super. 2008). Accordingly, the extent of the bond-
         effect analysis necessarily depends on the circumstances of
         the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Concerning the bond, the question is not merely whether a bond exists,

but whether termination would destroy this existing, necessary, and beneficial

relationship. See C.M.K., 203 A.2d at 264 (citation omitted); see also K.Z.S.,

946 A.2d at 764 (holding there was no bond worth preserving where the child

had been in foster care for most of the child’s life, which caused the resulting

bond to be too attenuated). We add, the court is not required to use expert

testimony to resolve the bond analysis but may rely on the testimony of social

workers and caseworkers.       In re Z.P., 994 A.2d at 1121.         Finally, we

emphasize that “[w]hile a parent’s emotional bond with her and/or her child

is a major aspect of the Section 2511(b) best-interest analysis, it is

nonetheless only one of many factors to be considered by the court when

determining what is in the best interest of the child.” In re N.A.M., 33 A.3d

95, 103 (Pa. Super. 2011) (citation omitted). However, a parent’s own feeling

of love and affection for the child does not preclude the termination of parental

rights. Z.P., 994 A.2d at 1121.

                                     - 13 -
J-A15030-22



     Instantly, the trial court determined that termination would best serve

the Child’s needs and welfare because the evidence presented established that

no bond existed between Mother and the Child, and that Child enjoys a strong

bond with Foster Parents.   As the court explained:

           Mother failed to attend the scheduled interactional
     evaluations with [the] Child and Dr. Lobb, despite acknowledging
     the value and importance for the dependency case and
     reunification. Dr. Lobb was unable to render an expert opinion
     regarding the bond between Mother and [the] Child because she
     did not avail herself for the interactional evaluation(s). However,
     [Ms.] Bendzsuk from Achieva testified regarding her observations
     between Mother and [the] Child.

              [Ms.] Bendzsuk offered a glimpse into the bond between
     Mother and the Child where she explained that the gaps in
     visitation would impact the infant child as to not be acclimated
     with Mother and a portion of the visit was needed just to
     reestablish engagement. In this case, the Child was removed
     from [Mother] when he was only 19 days old. At the time of the
     hearing, the Child has remained out of Mother’s care for
     approximately 870 days or 2 years, 4 months, and 16 days. Given
     the Child’s age of 29 months, it is impossible for the Child to
     articulate any bond that may exist with Mother. The Child has had
     no in person contact with Mother since June 2, 2021, and any
     contact has only been a sporadic monthly virtual contact through
     “Face-Time” arranged with foster mother.

            Mother’s testimony at the hearing demonstrated the lack of
     any significant bond when she stated, “I think he does recognize
     me” when discussing a virtual interaction. Dr. Lobb’s report gave
     guidance to this court, even though he was discussing Father and
     not Mother, when he explained that “a bond between a parent and
     child is not formed during brief virtual visits, it is formed, groomed
     and maintained through constant contact with parent and child.
     This court finds that Mother clearly loves [the] Child, but any bond
     that may exist is only a unilateral bond on her part. There has
     not been constant contact between Mother and the Child, and he
     was only in her care for a mere 19 days out of the 889 days of his
     life. Any bond that initially exist[ed] during those first 19 days of
     life has not been maintained nor fostered during placement. The

                                    - 14 -
J-A15030-22


      Child has no real relationship with Mother, and Mother does not
      obtain a “default” bond by failing to avail herself for the
      interactional evaluation.

Trial Court Opinion, 2/23/22, at unnumbered 18-20 (citations and excess

capitalization omitted).

      The trial court then discussed and compared the bond the Child has with

Foster Parents:

             Conversely, Dr. Lobb observed the relationship with the
      [Foster Parents] and [the] Child. It was clear to him that [the]
      Child looks to the [Foster Parents] as his parental figures. It was
      Dr. Lobb’s opinion that [the] Child goes to them for the things he
      needs and that [the] Child appeared to feel safe and comfortable
      with [the Foster Parents]. [The Foster Parents] demonstrated
      positive parenting skills with [the] Child, are engaged with him
      and it was clear that the Child feels comfortable with them. Dr.
      Lobb described the attachment with the [Foster Parents] as a
      “secure attachment” which is the healthiest attachment. Dr. Lobb
      further opined that [the Foster Parents] are the psychological
      parents for [the] Child, as he has known them his entire life. They
      meet [the] Child’s needs on a daily basis and his biological brother
      resides with the [Foster Parents].

            Dr. Lobb’s ultimate opinion was [the] Child needs
      permanency and it was evident that existed with the [Foster
      Parents]. Being that Mother has had limited progress for the past
      two years it was in [the] Child’s best interest that he have
      permanency.      Further, [the] Child would not suffer any
      detrimental effects if termination occurred because [the] Child has
      had limited contact with Mother. On the other hand, Dr. Lobb
      believed that were [the] Child removed from the [Foster Parents],
      it would be very difficult for him to make that change at this point
      as they are his caretakers.

            [The] Child deserves permanency. The court finds that a
      strong and positive bond does exist with the [Foster Parents], who
      provide a loving and safe environment that is fertile grounds for a
      well-adjusted life, which is what the [Foster Parents provide]. In
      comparison, the court relied on Dr. Lobb’s expert opinion that it
      was apparent Mother had limited insight to what is going on and


                                     - 15 -
J-A15030-22


      what her limitations are, which to him, meant knowing what those
      limitations are and knowing what supports to have in place to keep
      the [Child] safe.

Trial Court Opinion, 2/23/22, at unnumbered 20-21 (citations and excess

capitalization omitted).

      Given the above, the trial court found the Child’s need for stability and

permanence at his young age established that the developmental, physical,

and emotional needs and welfare would be best served by terminating

Mother’s parental rights pursuant to Section 2511(b).

      Our review of the record amply supports this conclusion. On appeal,

Mother reiterates her meritless claim that Dr. Lobb’s expert opinion should be

disregarded because he never saw her interact with the Child. While Mother

claims that the record is unclear if she ever received proper notice of the

scheduled appointments, the trial court found her testimony to be unworthy

of belief.

      Mother further cites Ms. Bendzsuk’s testimony regarding her one

observation of her interaction with the Child and that her own testimony

“described in detail the benefits [the Child] would lose if the relationship

between [she] and [the Child] were terminated.” Mother’s Brief at 19 (citing

N.T., 12/10/21, at 195). Mother does not enumerate these benefits in her

brief. Moreover, although she cites to a page from her hearing testimony, our

reading reveals no benefits but only her belief that the Child recognizes her.

      Finally, Mother asserts that the Child loves her, “derives the benefit of

affection and happiness from [his] relationship” with her, and that the Child

                                    - 16 -
J-A15030-22



deserves to have the relationship with her preserved. Mother’s Brief at 20.

The only testimony to support this conclusion was provided by Mother. Once

again, we cannot disturb the trial court’s finding that her testimony was not

credible. T.S.M., supra.

     In sum, the record supports the trial court’s termination of Mother’s

parental rights pursuant to 23 Pa.C.S.A. sections 2511(a)(2) and (b).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/26/2022




                                   - 17 -